Citation Nr: 1645497	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  09-16 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty from June 10 to September 11, 1981, from December 1981 to November 1984, and from February 2003 to June 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part, denied the benefit sought on appeal

The Veteran testified before the undersigned during a Board hearing held at the RO in May 2013.  A transcript of that hearing has been associated with the claims file.

In August 2014 and February 2016, the Board remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) for additional development. 

The Board acknowledges the receipt of additional VA outpatient treatment records dated through October 2016 after the provision of the last supplemental statement of the case in May 2016.  However, a review of those records does not reveal any medical discussion pertinent to the issue of medical nexus between the right knee disorder and his period of service or service-connected disabilities.  Therefore, the Board finds that it is not prejudicial to proceed with the adjudication of this claim without remanding for initial review in this instance.


FINDING OF FACT

The competent medical evidence does not demonstrate that the Veteran's current degenerative arthritis of the right knee had an onset until years after his period of service, and the preponderance of the competent evidence is against a finding that his current right knee disorder is etiologically related to service, to include as proximately caused or aggravated by his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right knee disorder, to include as secondary to service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

VA sent a letter to the Veteran in March 2007 and that addressed the notice elements concerning his claim for service connection on a direct basis.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determined the disability rating and the effective date for the award of benefits if service connection was to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In a March 2009 statement of the case (SOC), the Veteran was informed of the evidence is required to substantiate the claim on a secondary basis.  His claim was most recently re-adjudicated in the May 2016 supplemental statement of the case (SSOC).  

The Board finds that all notices required by implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

In this case, VA has obtained the Veteran's service records, post-service VA treatment records, and identified private treatment records, as well as his lay statements and testimony.  In addition, VA provided the Veteran with examinations in January 2007, September 2014, and May 2015 to determine the nature and etiology of the Veteran's claimed right knee disorder.  The 2015 VA examiner provided medical conclusions addressing whether the Veteran's claimed conditions were result of his period of service, to include as secondary to his service-connected disability.  However, the 2015 VA examiner failed to provide a rational in support of the medical opinion on secondary aggravation basis.  In an April 2016 VA medical opinion report, the VA examiner addressed whether his claimed right knee disorder was proximately caused or aggravated by his service-connected disabilities.  The examinations and medical opinion report are fully adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The record shows that the Veteran's VA treatment records have been obtained and associated with the claims folder, and adequate VA medical opinions were obtained in conjunction with the Veteran's claim.  A review of the record reflects compliance with the Board's August 2014 and February 2016 remand directives, and no further action is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303 (b).  The chronicity provision of 38 U.S.C.A. § 3 .303 (b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service. 38 C.F.R. § 3.303 (d). 

Certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310 (2015). When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition. Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2015).  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

In this case, the Veteran seeks entitlement to service connection for a right knee disorder.  He asserts that his right knee condition is secondary to his service-connected left knee, lumbar spine, and bilateral pes planus disabilities.  He believes that his current right knee disorder is the result of an abnormal gait attributed to his service-connected disabilities.  Specifically, the Veteran reports that by trying to take stress off the left knee, he places additional stress on the right knee which has created his current right knee problems.  

Additionally, the Veteran's representative contends that the right knee condition is a direct result of the Veteran's cumulative in-service duties, to include getting in and out of trucks and jumping up and down on trailers.

The medical evidence of record establishes that the Veteran has a current disability involving his right knee, to include degenerative arthritis.  See VA treatment records as well as the VA examination reports dated in January 2007, September 2014, and May 2015. 

The competent medical evidence of record does not demonstrate that his current right knee disorder first manifested until after his final period of active service, and the preponderance of the competent evidence is against a finding that it is otherwise related to his period of service.  See 38 C.F.R. §§ 3.303, 3.307, and 3.309.  A review of the Veteran's service treatment records does not show any complaints, treatment, or diagnosis of any right knee problems.  The report of his April 2004 examination prior to separation from his third period of service shows that his knees were evaluated as normal.  The associated report of medical history only shows complaints of left knee problems and history of treatment for left knee injury.   

The first medical evidence of right knee problems comes in July 2005, when VA clinical evaluation revealed objective findings of crepitus in the right knee, despite the Veteran's denial of any right knee problems at that time.  In January 2006, the Veteran initiated his claim for service connection for right knee disorder as secondary to his service-connected left knee and lumbar spine disabilities.  

The Veteran underwent a VA examination in January 2007.  The Veteran stated that he had a history of right knee pain associated with his service-connected left knee and lumbar spine disabilities.  The Veteran reported that he needed to shift his weight away from his left knee which caused strain on his right knee.  He further stated that he had difficulty with prolonged standing because of his lumbar spine disability which caused increased bilateral knee pain.  The Veteran denied any specific injury or trauma to his right knee.  Clinical evaluation revealed findings of limited and painful motion in the right knee.  It was noted that VA x-ray film from November 2006 revealed findings of early degenerative osteoarthritis in the right knee.  

Subsequent VA treatment records show complaints of bilateral knee pain. 

Here, the medical evidence of record does not show that the Veteran's current right knee disorder first manifested in service, at separation, or until more than a year after his discharge from active service.  38 C.F.R. §§ 3.303, 3.307, 3.309. 

Subsequent VA and private treatment records do not show that the Veteran's current right knee disorder had an onset during his period of service.  Instead, the first medical evidence of right knee problems is not shown until a year after his separation from service.  The medical evidence does demonstrate that the Veteran's current right knee disorder had an onset after his active service.  See 38 C.F.R. § 3.303; see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330  (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service). 

Service connection is warranted on a presumptive basis for chronic diseases which manifest to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, and 3.309.   In the instant case, there is no evidence to suggest that the degenerative changes noted in the Veteran's right knee manifested to such a degree within one year of his separation from service.  In fact, these changes were not noted until November 2006 x-rays, which was two years following his release from service.

The competent evidence of record does not demonstrate that the Veteran's right knee disorder had an onset during his periods of service or within the first year after his separation from service.  An in-service disease or injury has not been satisfied. 

For purposes of completeness, the Board will also discuss element (3), nexus or relationship.  Here, there is no favorable medical nexus opinion of record that supports medical links between the current right knee disorder and the Veteran's period of service.  Rather, the report of the May 2015 VA examination shows that the VA examiner concluded that it was less likely than not that the Veteran's right knee disorder was directly related to his period of service.  In support of this medical conclusion, the VA examiner noted that a review of the Veteran's service treatment records did not show any injury to the right knee, and the Veteran denied any specific trauma or injury to his right knee during his active service.  Instead, the VA examiner observed that the x-ray evidence demonstrated early degenerative disease which was consistent with the natural aging process.  There is no medical opinion to the contrary.  

As noted above in the legal criteria above, under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third service-connection element for certain chronic diseases, including arthritis, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran has not asserted that he has experienced symptoms of right knee problems continuously since his period of service.  Rather, the Veteran has consistently denied any direct injury or trauma to his right knee, and that his right knee problems began after his active periods of service.  See the reports of January 2007, September 2014, and May 2015 VA examinations, as well as the May 2013 Board hearing transcript, pages 7 and 8.

The Veteran has not submitted any medical or scientific evidence that shows a positive association between his current right knee disorder and his active service. Based on the foregoing, the Board finds that element (3) a medical link between the Veteran's right knee disorder and his periods of service has not been shown.  As such, the Board finds that service connection on a direct basis is not warranted for any of the claimed conditions.

Turning to the Veteran's primary assertion - entitlement to service connection on a secondary basis, the remaining question is whether the medical evidence supports, or is at least in equipoise, as to the Veteran's assertion that his current right knee disorder is proximately caused or aggravated by his service-connected left knee, lumbar spine, and bilateral pes planus disabilities.   See 38 C.F.R. § 3.310.  Here, the Board finds that the preponderance of the competent evidence of record weighs against a finding that the Veteran's current right knee disorder is proximately caused or aggravated by his service-connected disabilities.  

Although the Veteran contends that he needs to shift his weight away from his left knee and place additional strain on his right knee, the medical evidence does not demonstrate that the Veteran had an altered gait as result of his service-connected disabilities.  Rather, he was consistently evaluated with a steady and normal gait.  See VA treatment records.  Moreover, the May 2015 VA examination report specifically noted that the Veteran did not have an abnormal gait and there was no evidence of unusual weight bearing or favoring of the left knee.  

In addition, the record contains the report of an April 2016 VA medical opinion which weighs heavily against the Veteran's claim on a secondary basis.  The April 2016 VA examiner concluded that the Veteran's right knee disorder was not proximately caused or aggravated by his service-connected left knee, lumbar spine, and pes planus disabilities.  This medical opinion was based on a review of the evidence, including after a review of the claims folder, including the findings from the VA examinations.  The 2016 VA examiner noted that the VA x-ray film from 2014 and 2016 only revealed evidence of minimal degenerative changes in the right knee, and the Veteran denied any specific history of injury or trauma to his right knee.  Moreover, there was no evidence of abnormal gait on clinical evaluation. This evidence demonstrated that the Veteran's current degenerative arthritis of the right knee was consistent with the natural aging process, and it was unlikely due to his service-connected left knee, lumbar spine, and pes planus disabilities. 

The 2016 VA examiner further noted that although there was x-ray evidence of severe pes planus, which in some cases can result in overuse or favoring of a particular side, there would need to be evidence of asymmetric weight bearing or abnormal gait.  However, in this case, there was no evidence of overuse or extra weight bearing on the right knee on clinical evaluation.  The VA examiner concluded it was less likely than not that the Veteran's current right knee disorder was proximately caused or aggravated by his service-connected disabilities.  

The Board has considered the Veteran's assertions that his current right knee disorder is related to his period of service or as secondary to his service-connected disability.  However, there is no indication in the record to suggest that the Veteran has specialized training in orthopedic medicine so as to be able to provide an etiology between his current right knee disorder and his periods of service or secondary to left knee disability through his observation of his symptomatology alone.  See Barr v. Nicholson, 21 Vet. App. 30 (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Notably, the determination of the nature and etiology of degenerative arthritis requires diagnostic testing and medical expertise to determine its very nature, which would extend beyond the Veteran's capabilities to assess continuity of symptoms.  Rather, the more probative competent medical opinion of record come from the VA examiners, and those opinions weigh heavily against the Veteran's claim. 

In sum, the weight of the evidence is against a finding that the Veteran's current right knee disorder is directly related to service.  Furthermore, the Board finds that the VA examiner's medical opinion carries more weight against the claim on secondary basis.  The preponderance of the medical evidence is against a finding that the Veteran's right knee disorder is etiologically related to the Veteran's period of service, to include as secondary to his service-connected disabilities.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim must be denied.


ORDER

Entitlement to service connection for a right knee disorder is denied. 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


